Citation Nr: 0431089	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  04- 35 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

George E. Guido, Jr., Senior Counsel  




INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  He died in 2003.  The appellant is the 
veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. 

In November 2004, the Board granted the appellant's motion to 
advance the appeal on the Board's docket. 


FINDING OF FACT

The veteran's service-connected anxiety disorder played a 
material causal role in his death.   

CONCLUSION OF LAW

A disability incurred in active service caused or contributed 
substantially and material to cause the veteran's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for the cause of the veteran's death is 
warranted if disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
the cause of death.  For a service-connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing death 
but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

According to the death certificate, the veteran died in a 
private medical center in April 2003 due to a suspected 
acute, ischemic cardiovascular event.  No other condition was 
listed as causing or contributing to the cause of death and 
no autopsy was performed. 

During the veteran's lifetime, the only adjudicated service-
connected disability was anxiety disorder, which was rated 30 
percent disabling.

Although there is no medical evidence of record suggesting 
the presence of cardiovascular disease in service or until 
many years thereafter, the veteran's treating physician, 
Douglas G. Kelling, Jr., MD, has provided a November 2003 
statement expressing his medical opinion that the veteran's 
death was hastened by his psychiatric disability.  The RO has 
rejected this medical opinion because the physician did not 
provide the rationale for the opinion.  The RO did not 
thereafter request Dr. Kelling to provide the rationale for 
the opinion, nor did the RO make arrangements for a VA 
physician to review the claims folder and provide an 
appropriate opinion with supporting rationale.  Instead, it 
improperly relied on its own medical judgment in denying the 
claim.  

Although one could conclude that further development to 
obtain a medical opinion with supporting rationale is 
warranted, the appellant is 80 years old and has already 
provided a medical opinion in support of her claim.  It is 
clear from the record that Dr. Kelling was the veteran's 
physician for many years and was very familiar with the 
veteran's pertinent history.  Therefore, the Board has found 
his opinion to be the most probative evidence of record 
concerning the role of the veteran's psychiatric disability 
in his death.  Therefore, the Board concludes that the 
preponderance of the evidence supports the appellant's claim.


ORDER

Service connection for the cause of the veteran's death is 
granted. 



_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



